 

Exhibit 10.01

 

SOLIS TEK INC.

853 Sandhill Avenue

Carson, California 90746

 

August 27, 2018

 

VIA EMAIL

 

Tiffany Davis

c/o Solis Tek Inc.

853 Sandhill Avenue

Carson, California 90746

 

Re: Amendment to Employment Agreement

 

Dear Ms. Davis:

 

This letter shall serve as an amendment to the employment agreement dated August
22, 2018 by and between Solis Tek Inc. and Tiffany Davis (the “Agreement”).
Capitalized terms used but not defined herein shall have the meaning ascribed to
them in the Agreement. The last sentence of Section 3(f) of the Agreement is
hereby amended and replaced in its entirety with the following:

 

“On the Effective Date, the Company shall grant to Executive an option to
purchase 750,000 shares of the Company’s common stock, exercisable at any time,
for a period of five (5) years at $0.94 per share.”

 

The foregoing amendment shall be effective as of August 27, 2018.

 

  SOLIS TEK INC.         /s/ ALAN LIEN   By: Alan
Lien                                                             Title: Chief
Executive Officer

 

Accepted to and agreed this

27th day of August, 2018:

 

/s/ TIFFANY DAVIS   Tiffany Davis  

 

   

 

 

 

